 

Exhibit 10.16

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is made
and entered into this 19th day of September, 2016, (the “First Amendment
Effective Date”), by and between GGT LMI CITY WALK GA, LLC, a Delaware limited
liability company (“Seller”), and BLUEROCK REAL ESTATE, LLC, a Delaware limited
liability company (“Purchaser”).

 

RECITAL OF FACTS:

 

A.           Seller and Purchaser are parties to that certain Purchase and Sale
Agreement having an Effective Date of September 15, 2016, with respect to the
sale by Seller to Purchaser of the property at 3000 Forrest Walk, Roswell,
Fulton County, Georgia 30075 (collectively, the “Purchase and Sale Agreement”);
and

 

B.           Seller and Purchaser are mutually desirous of entering into this
Amendment to amend certain terms and provisions of the Purchase and Sale
Agreement only as hereinafter specifically set forth;

 

AGREEMENT:

 

NOW, THEREFORE, for and in consideration of the premises, Ten Dollars in hand
paid by Purchaser to Seller, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which is hereby acknowledged by the parties
hereto prior to the execution, sealing and delivery of this Amendment, Seller
and Purchaser, intending to be legally bound, hereby agree as follows:

 

1.           The foregoing recital of facts is hereby incorporated herein to the
same extent as if hereinafter fully set forth. Capitalized words and phrases
used herein which are not defined herein but which are defined in the Purchase
and Sale Agreement shall have the meanings given to them in the Purchase and
Sale Agreement.

 

2.            The Purchase and Sale Agreement is hereby amended to add the
following sentence after the second sentence of Section 9.1 of the Purchase and
Sale Agreement:

 

If Purchaser pays the Extension Deposit and exercises its one-time right to
extend the Closing Date to November 29, 2016, then Seller shall have the right
to elect to extend the Closing Date to December 1, 2016, by notifying Purchaser,
Escrow Agent and Title Agent on or before November 14, 2016 of Seller’s election
to extend the Closing Date.

 

3.          In order to expedite the execution of this Amendment, telecopied or
PDF signatures may be used in place of original signatures on this Amendment.
Purchaser and Seller intend to be bound by the signatures on the telecopied or
PDF document, are aware that the other party will rely on such signatures, and
hereby waive any defenses to the enforcement of the terms of this Amendment
based on the form of signature. This Amendment may be executed and delivered in
any number of counterparts, each of which so executed and delivered shall be
deemed to be an original and all of which shall constitute on and the same
instrument. This Amendment shall be governed by and construed in accordance with
the laws of the State of Georgia. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

 

 

  

4.          Except as amended or modified by this Amendment, the Purchase and
Sale Agreement is incorporated by reference. As amended hereby, the Purchase and
Sale Agreement is ratified and confirmed and continues in full force and effect.
In the event of a conflict between the terms and provisions of the Purchase and
Sale Agreement and the terms and provisions of this Amendment, this Amendment
shall control.

 

[Signatures contained on following pages.]

 

 -2- 

 

  

IN WITNESS WHEREOF, Seller and Purchaser have caused this Amendment to be duly
executed, sealed and delivered as of the First Amendment Effective Date.

 

  SELLER:       GGT LMI CITY WALK GA, LLC,   a Delaware limited liability
company       By: LMI City Walk Investor, LLC, a Delaware limited liability
company, its Operating Member         By: Lennar Multifamily Communities, LLC, a
Delaware limited liability company, its sole member

 

  By: /s/ Chris Cassidy     Name: Chris Cassidy     Its: Vice President  

 

  PURCHASER:       BLUEROCK REAL ESTATE, LLC, a Delaware limited liability
company       By: /s/ Jordan Ruddy     Name: Jordan Ruddy     Title: Authorized
Signatory  

 

 -3- 



